
      
        DEPARTMENT OF TRANSPORTATION 
        Federal Transit Administration 
        49 CFR Part 604 
        [Docket No. FTA-2005-22657] 
        RIN 2132-AA85 
        Charter Service Negotiated Rulemaking Advisory Committee 
        
          AGENCY:
          Federal Transit Administration (FTA), DOT. 
        
        
          ACTION:
          Notice of meeting location and time of the meeting. 
        
        
          SUMMARY:
          This notice lists the location and time of the next Charter Bus Negotiated Rulemaking Advisory Committee (CBNRAC) meeting. 
        
        
          DATES:
          
            Effective Date: October 13, 2006. 
        
        
          FOR FURTHER INFORMATION CONTACT:

          Elizabeth Martineau, Attorney-Advisor, Office of the Chief Counsel, Federal Transit Administration, 202-366-1936 (elizabeth.martineau@dot.gov). Her mailing address at the Federal Transit Administration is 400 Seventh Street, SW., Room 9316, Washington, DC 20590. 
        
      
      
        SUPPLEMENTARY INFORMATION:
        Meeting Location 
        Department of Transportation, 400 Seventh Street, SW., Room 6244, Washington, DC 20590. 
        Meeting Time   
        October 25th, 9 a.m.-4:30 p.m.   
        October 26th, 8:30 a.m.-4 p.m. 
        
          Issued this 6th day of October, 2006, in Washington, DC. 
          James S. Simpson, 
          Administrator.
        
      
      [FR Doc. E6-16939 Filed 10-12-06; 8:45 am] 
      BILLING CODE 4910-13-P 
    
  